Citation Nr: 0831360	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  07-03 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.	Entitlement to service connection for esophageal cancer.

2.	Entitlement to service connection for a duodenal ulcer.

3.	Entitlement to service connection for a skin disorder 
(claimed as a rash)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to April 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office and Insurance Center (RO) in 
Philadelphia, Pennsylvania.

In May 2008, the veteran testified during a videoconference 
hearing with the RO before the undersigned Veterans Law 
Judge.  A transcript of that hearing is of record.

The issues of entitlement to service connection for a 
duodenal ulcer and a skin disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The objective and probative medical evidence of record 
preponderates against a finding that any currently claimed 
esophageal cancer, variously diagnosed as adenocarcinoma of 
the distal esophagus and proximal gastric cancer extending to 
the distal esophagus, is related to the veteran's period of 
active military service, including his exposure to Agent 
Orange, or a service-connected disability.




CONCLUSION OF LAW

Esophageal cancer was not incurred during active military 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 
5103-5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  See also 73 Fed. 
Reg. 23353-6 (April 30, 2008), effective May 30, 2008, for 
all claims filed on and after that date.  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court acknowledged in Pelegrini 
that where the § 5103(a) notice was not mandated at the time 
of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  In August 2006 
and January and December 2007 letters, the RO provided the 
veteran with notice consistent with the Court's holding in 
Dingess/Hartman.  Further, as the appellant's claim for 
service connection for esophageal cancer is being denied, as 
set forth below, there can be no possibility of prejudice to 
him.  As set forth herein, no additional notice or 
development is indicated in the appellant's claim. 

In an August 2006 letter, issued prior to the August 2006 
rating decision, and in the December 2007 letter, the RO 
informed the appellant of its duty to assist him in 
substantiating him claim under the VCAA and the effect of 
this duty upon him claim.  We therefore conclude that 
appropriate notice has been given in this case.  

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Private medical records 
identified by the veteran were obtained by the RO, he 
testified during a hearing before the undersigned in May 
2008, and the record was left open for 60 days at his request 
to afford him the opportunity to submit additional medical 
evidence in support of his claim, although none was received 
by VA.  Thus, for these reasons, any failure in the timing or 
language of VCAA notice by the RO constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background

The veteran asserts that he has esophageal cancer that he 
believed was caused by his exposure Agent Orange in service. 

Service medical records are not referable to complaints or 
diagnosis of, or treatment for esophageal cancer.

Post service, private medical records, dated from April to 
July 2006, reflect that the veteran was hospitalized due to a 
massive gastrointestinal bleed and anemia and found to have 
duodenal ulcers.  The discharge summary of his April to May 
2006 hospitalization indicates that his past medical history 
was significant for alcohol-induced pancreatitis and he 
reported a prior history of very heavy alcohol use but quit 
21 years ago and stopped smoking 7 years ago.  An esophageal 
mass was also discovered.

A June 2006 private pathology report includes a diagnosis of 
invasive, moderately differentiated adenocarcinoma, biopsy of 
esophagus. 

In a June 2006 signed statement, P.J.D., Jr., M.D., said the 
veteran was recently diagnosed as having adenocarcinoma of 
the distal esophagus.  Dr. P.J.D. noted that the veteran 
recently related that he previously was a heavy alcohol user, 
stopping in 1985, and was a heavy smoker until 1999, when he 
stopped.  According to Dr. P.J.D., acid reflux was often a 
precursor in cases of esophageal cancer and can be aggravated 
both by heavy nicotine and alcohol abuse.  The physician said 
that, in this sense, both of the veteran's prior habits 
certainly contributed to him having increased acid reflux and 
may indirectly have been a factor in the development of his 
adenocarcinoma.

July 2006 private hospital records indicate that the veteran 
was diagnosed with gastroesophageal carcinoma and underwent 
gastroesophageal resection with primary anastomosis to the 
distal stomach.

A January 2007 private operative report includes a 
preoperative diagnosis of prior proximal gastric cancer 
extending proximally into the distal esophagus with resection 
in July 2006.   

A January 2007 signed statement from W.B., a nurse 
practitioner, is to the effect that, in April 2006, the 
veteran had a duodenal ulcer that caused a severe 
gastrointestinal bleed and he was now diagnosed with stomach 
cancer. 

In February 2007, Dr. P.J.D reported that the veteran 
underwent follow-up endoscopy of his prior diagnosis of 
proximal gastric carcinoma.  It was noted that the 
anastomosis contained some inflammation but biopsies showed 
no evidence of cancer cells and the tissue on biopsy was 
squamous.  A repeat biopsy was advised in one year.

During his May 2008 Board hearing, the veteran stated that 
Dr. F., the surgeon who treated his esophageal cancer, 
suggested it could be related to his exposure to Agent Orange 
in service (see hearing transcript at pages 4 and 11).  The 
veteran said that he worked as a security guard for a 
pharmaceutical company for more than 20 years but denied 
exposure to toxins or other chemicals (Id. at 9).  He 
indicated that he was in Vietnam for about three months 
before he was wounded, nearly 41 years ago, and it was 
possible that he could have had throat problems in service 
(Id. at 10).  The veteran added that he had not smoked 
cigarettes for 11 years, and had not used alcohol for 23 
years. 

III.	Legal Analysis

Under 38 U.S.C.A. §1110; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.  In addition, the law provides that, 
where a veteran served ninety days or more of active military 
service, and malignant tumors become manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  While the disease 
need not be diagnosed within the presumption period, it must 
be shown, by acceptable lay or medical evidence, that there 
were characteristic manifestations of the disease to the 
required degree during that time.  Id.

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).

In this appeal, the veteran contends that he was exposed to 
Agent Orange in service, and that such exposure caused his 
claimed disability.  Veterans who, during active service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed to an herbicide agent, unless 
there is affirmative evidence of non-exposure.  38 U.S.C.A. 
§§ 1116; 38 C.F.R. § 3.307.

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active military, naval or air service 
and has contracted an enumerated disease to a degree of 10 
percent or more at any time after service (except for 
chloracne and acute and subacute peripheral neuropathy which 
must be manifested within a year of the last exposure to an 
herbicide agent during service), the veteran is entitled to a 
presumption of service connection even though there is no 
record of such disease during service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307, 3.309(e).  The enumerated diseases include 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea); and certain types of soft-tissue sarcoma.  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 
3.313 (2007).

Specifically, the Secretary of VA has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for: hepatobiliary cancers; nasal and/or 
nasopharyngeal cancer; bone and joint cancer; breast cancer; 
female reproductive cancers; urinary bladder cancer; renal 
cancer; testicular cancer; leukemia, other than CLL; abnormal 
sperm parameters and infertility; Parkinson's Disease and 
Parkinsonism; Amyotrophic Lateral Sclerosis (ALS); chronic 
persistent peripheral neuropathy; lipid and lipoprotein 
disorders; gastrointestinal and digestive disease including 
liver toxicity; immune system disorders; circulatory 
disorders; respiratory disorders (other than certain 
respiratory cancers); skin cancer; cognitive and 
neuropsychiatric effects; gastrointestinal tract tumors; 
brain tumors; AL amyloidosis (also referred to as primary 
amyloidosis); endometriosis; adverse effects on thyroid 
homeostasis; and, any other condition for which the Secretary 
has not specifically determined a presumption of service 
connection is warranted.  See, e.g., Notice, 68 Fed. Reg. 
27,630-41 (May 20, 2003).  The Update 2004, published in 
March 2005, concluded that two health outcomes fell into the 
"limited or suggestive evidence of no association" category: 
gastrointestinal and brain tumors. See 72 Fed. Reg. 32,395-
407 (June 1, 2007).  The Institute of Medicine's Update 2006, 
published in 2007, reported "inadequate or insufficient 
evidence to determine [an] association" existed between 
chemical exposure and cancers of the oral cavity (including 
lips and tongue), pharynx (including tonsils), or nasal 
cavity (including ears and sinuses); and "limited or 
suggestive evidence of an association" between herbicide 
exposure and hypertension, and between AL Amyloidosis and 
herbicide exposure.  See also Notice, 68 Fed. Reg. 27,630-41 
(May 20, 2003), and Notices at 61 Fed. Reg. 57,586-589 
(1996); 64 Fed. Reg. 59,232-243 (1999); and 67 Fed. Reg. 
42,600-608 (June 24, 2002).  See also Veterans and Agent 
Orange: Update 2006 (2007).

Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  
Thus, presumption is not the sole method for showing 
causation.

As such, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, it 
must be shown that the veteran served in the Republic of 
Vietnam during the Vietnam era.  38 U.S.C.A. § 1116; 38 
C.F.R. § 3.307(a)(6).  Second, the veteran must have been 
diagnosed with one of the specific diseases listed in 38 
C.F.R. § 3.309(e), or a nexus between the currently diagnosed 
disability and service must otherwise be established.  See 
Brock v. Brown, 10 Vet. App. at 162.

The first question is whether the veteran was exposed to 
Agent Orange during service.  The above-described 
presumptions apply only to veterans who actually served in 
Vietnam (although there is no minimum time frame provided by 
the law). In this case, the veteran's service records reflect 
his service in the Republic of Vietnam and the RO granted 
service connection for post-traumatic stress disorder (PTSD) 
in March 2005 based, in large measure, on his traumatic 
events there, during the Vietnam Era, that included his 
receipt of the Purple Heart; thus, he is presumed to have 
been exposed to Agent Orange during such service.

The veteran seeks service connection for esophageal cancer.  
VA medical records reflect his treatment for adenocarcinoma 
of the distal esophagus.  However, as noted above, diseases 
or disorders that have been positively associated with Agent 
Orange do not include adenocarcinoma of the distal esophagus 
and, accordingly, he is not entitled to a presumption of 
service connection under the statutes and regulations.  Thus, 
even conceding the veteran's exposure to Agent Orange, 
adenocarcinoma of the distal esophagus is not disorders that 
is presumptively service connected on the basis of herbicide 
exposure.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.307, 
3.309.  Moreover, in January 2007, the private operative 
report notes the veteran's diagnosis of prior proximal 
gastric cancer extending proximally into the distal 
esophagus.  Such findings simply do not document that the 
veteran has a respiratory cancer or another cancer that may 
be presumptively service-connected.  In any event, the VA 
General Counsel has held that the Agent Orange presumptions 
apply to primary cites of cancer, not metastatic disease.  
VAOPGCPREC 18-97, 62 Fed. Reg. 37954 (1997).  Thus service 
connection would not be awarded under the Agent Orange 
provisions.

However, as noted above, a claimant is not precluded from 
presenting proof of direct service connection between a 
disorder and exposure to Agent Orange, even if the disability 
in question is not among statutorily enumerated disorders 
which are presumed to be service-related, the presumption not 
being the sole method for showing causation.  See Combee v. 
Brown, supra.  Hence, the appellant may establish service 
connection for his proximal gastric cancer that extended to 
the distal esophagus, by presenting competent evidence which 
shows that it is as likely as not that the disorder was 
caused by in-service Agent Orange exposure.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 3.303; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Initially, the Board points out that the veteran's proximal 
gastric cancer extending to the distal esophagus was not 
shown during service or for years thereafter and he does not 
claim otherwise.

In support of his claim that his adenocarcinoma of the distal 
esophagus was caused by his exposure to Agent Orange during 
service, the veteran points to the 2006 private medical 
records, including surgical and pathology reports and his 
physicians' treatment records, that include diagnoses of 
invasive moderately differentiated adenocarcinoma and 
gastroesophageal carcinoma.

Contrary to the veteran's assertions, however, such a finding 
does not equate to a diagnosis of respiratory cancer or 
another cancer that may be presumptively service-connected.  
The veteran was never diagnosed with a respiratory cancer and 
may not be considered to have such a diagnosis such that 
service connection may be presumed under 38 C.F.R. 
§ 3.309(e).

Upon careful review of this case and the veteran's 
contentions, the Board finds that no medical or other 
evidence has been submitted to relate the veteran's 
adenocarcinoma of the distal esophagus to service.  The 
veteran has variously contended in this appeal, without any 
probative support in the medical record, that he suffers from 
esophageal cancer presumably due to his exposure to Agent 
Orange in service.  Thus, given a finding that he has the 
proximal gastric cancer extending to the distal esophagus, he 
apparently believes that he has a presumptive disease under 
38 C.F.R. §§ 3.307, 3.309. 

In evaluating this premise, the Board notes that the evidence 
provided by the veteran cannot be relied on by the Board to 
conclude that proximal gastric cancer extending to the distal 
esophagus was due to his exposure to Agent Orange.  Moreover, 
as set forth above, there is no indication that proximal 
gastric cancer extending proximally into the distal esophagus 
was related to service, as it was first diagnosed in 2006, 
nearly 36 years after the veteran's discharge from service.

Nor is there any objective medical evidence of record that 
the claimed esophageal cancer is related to the veteran's 
service-connected abdominal scars or PTSD.  See 38 C.F.R. 
§ 3.310 (2007); see Allen v. Brown, 7 Vet. App. 439, 448 
(2006).

In addition, the veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own statements, because 
as a layperson he is not competent to offer medical opinions.  
The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus his statements regarding causation are not 
competent.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  There is no evidence showing, and the 
veteran does not assert, that he has had sufficient medical 
training to provide competent medical evidence as to the 
etiology of his claimed esophageal cancer.  

The Board finds a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to his 
currently claimed esophageal cancer.  The preponderance of 
the evidence is therefore against the appellant's claim of 
entitlement to service connection for esophageal cancer.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
esophageal cancer is not warranted.


ORDER

Service connection for esophageal cancer is denied.


REMAND

In an October 2007 rating decision, the RO denied the 
veteran's claims for service connection for a duodenal ulcer 
and a skin disorder (claimed as a rash).  In an October 2007 
signed statement, the veteran said that "THIS IS A REBUTTAL 
TO APPEAL YOUR DECISION ON MY DUODENAL ULCER AND SKIN RASH 
CONDITION".  The Board construes the veteran's written 
statement as a timely notice of disagreement (NOD) as to the 
issues of entitlement to service connection for a duodenal 
ulcer and skin disorder.  Accordingly, the Board is required 
to remand these issues to the RO for issuance of a statement 
of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 
(1999) (NOD initiates review by the Board of the RO's denial 
of the claim, and bestows jurisdiction on the Court, so the 
Board must remand such issue to the RO, for issuance of an 
SOC).

Accordingly, the case is REMANDED for the following action:

The RO should issue a statement of the 
case regarding the issues of entitlement 
to service connection for a duodenal ulcer 
and a skin disorder (claimed as a rash).  
Then, if, and only if, the veteran 
completes his appeal by filing a timely 
substantive appeal as to these issues, 
should those claims should be returned to 
the Board.  If no substantive appeal is 
filed, the RO should close the appeal as 
to these issues.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


